DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/18; 01/10/20 & 10/15/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 recite the limitation "the surrounding area" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1 and 7; the limitation "the surrounding area" is unclear and vague. What does applicant mean the limitation "the surrounding area"? Clarification is required.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-8, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2014/0053421) in view of Nobufumi (JPS61112905A submitted by IDS).
Regarding claims 1 and 7; Fan et al discloses an apparatus and method (dual axes optoelectronic level 200 @ figure 1) for detecting tilt of a fixture, including: 
a visible element (222 @ figure 3) having a pattern visibly (223 @ figures 2-3) distinguishable from a surrounding area of the fixture (240 @ figure 1); 
a part having a plane reflective surface (reflector 250 @ figures 1-3) being configured to be engaged with the fixture (240 @ figure 1) in alignment and being arranged to reflect light beams (223 @ figure 3) propagating directly from the visible element (222 @ figure 3) so as to produce a first virtual image (223 @ figure 3 “reflected measurement light beam when the reflector 250 is flat [angle is zero degree]”) of the visible element (222 @ figure 3); and
an image capture device (228 @ figure 3) being disposed at same side of the visible element (222 @ figure 3) with respective to the part having a plane reflective surface (250 @ figure 3) and being configured to have a field of view covering the first virtual image (223 @ figure 3) and a second virtual image (223a @ figure 3 and paragraph [0036]: e.g., The measuring light beam 223a is represented by a dashed line. When the measuring light beam 223a reflected by the reflector 250 is inclined with respect to the original measuring light beam 223, the projecting position of the measuring light beam 223a reflected from the reflector 250 is changed, and causes variation of output voltage of the optical sensor 228) of the visible element (222 @ figure 3) produced by the part having a plane reflective surface (250 @ figure 3), wherein the second virtual image (223a @ figure 3) was produced where the part having a plane reflective surface (250 @ figure 3) assumed a levelling orientation (paragraph [0036]: e.g., By capturing the output voltage of the optical sensor 228, the angle between the measuring light beam 223 emitted from the level sensing device 220 and the measuring light beam 223a transmitted back to the level sensing device 220 can be obtained). See figures 1-8
Fan et al discloses all of feature of claimed invention except for a controller being adapted for detecting tilt of the fixture using a deviation of the first virtual image from the second virtual image of the visible element in the field of view of the image capture device. However, Nobufumi teaches that it is known in the art to provide a controller (first paragraph of page [0001]: e.g., detection outputs A and B corresponding to the amount of the light received by photodiode 17 are input to a differential amplifier (not show), for example, so that a difference signal (AB) of the detection output is obtained from the differential amplifier) being adapted for detecting tilt of the fixture (3 @ figure 1) using a deviation (second paragraph of page [0001] and figures 1-5) of the first virtual image (21 @ figure 2) from the second virtual image (21’ @ figure 2) of the visible element (11 @ figure 1) in the field of view of the image capture device (17 @ figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effecting of filling date of claimed invention to combine apparatus and method of Fan et al with a controller being adapted for detecting tilt of the fixture using a deviation of the first virtual image from the second virtual image of the visible element in the field of view of the image capture device as taught by Nobufumi for the purpose of detecting accuracy difference signal of the detection output with respect to the inclination angle surface.
Regarding claims 2 and 8; Fan et al discloses the visible element (222 @ figure 3) is a portion of the image capture device (220 @ figure 3) facing the part having a plane reflective surface (250 @ figures 1 and 3).  
Regarding claims 4, 10, 14, and 20; Fan et al discloses a lens (227 @ figure 3) of the image capture device (228, 220 @ figure 3) and the visible element (222, 220 @ figure 3) are disposed at substantially same distance (figure 3) from the part having a plane reflective surface (250 @ figure 3) where the fixture (240 @ figures 4-5) assumes the levelling orientation (figures 5A-5E).  
Claims 3, 6, 9, 12-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al in view of Nobufumi as applied to claims 1, 2, 7, and 8 above, and further in view of Glimm (US 2006/0170908).
Regarding claims 3, 9, 13, and 19; Fan et al in view of Nobufumi discloses all of feature of claimed invention except for a memory being configured for storing information concerning a location of the second virtual image of the visible element in the field of view of the image capture device.  However, Glimm teaches that it is known in the art to provide a memory (figure 10 and paragraph [0068]: e.g., Main processor 1004 includes associated memory, program storage and the like, not shown) being configured for storing information concerning a location of the second virtual image (170 @ figure 1) of the visible element (125 @ figure 1) in the field of view of the image capture device (145 @ figure 1).  It would have been obvious to one having ordinary skill in the art before the effecting of filling date of claimed invention to combine apparatus and method of Fan et al with limitation above as taught by Glimm for the purpose of improving detection of smaller overall size, low overall height, low cost, compatibility with modern sensor and data interface technologies.
Regarding claim 6 and 12; Fan et al in view of Nobufumi discloses all of feature of claimed invention except for a focal length of the image capture device is maintained twice as long as its distance to the part having a plane reflective surface assuming the levelling orientation. However, Glimm teaches that it is known in the art to provide a focal length (135 @ figure 1) of the image capture device (145 @ figure 1) is maintained twice as long as its distance to the part having a plane reflective surface assuming the levelling orientation (160, 170 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effecting of filling date of claimed invention to combine apparatus and method of Fan et al with limitation above as taught by Glimm for the purpose of improving detection of smaller overall size, low overall height, low cost, compatibility with modern sensor and data interface technologies.
Regarding claim 15; Fan et al discloses a lens (227 @ figure 3) of the image capture device (228, 220 @ figure 3) and the visible element (222, 220 @ figure 3) are disposed at substantially same distance (figure 3) from the part having a plane reflective surface (250 @ figure 3) where the fixture (240 @ figures 4-5) assumes the levelling orientation (figures 5A-5E).  

Allowable Subject Matter
Claims 5, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious apparatus and method for detecting tilt of a fixture comprising all the specific elements with the specific combination including an angel of the tilt of the fixture is calculated in consideration of a distance between the visible element and the part having a plane reflective surface and the deviation of the first virtual image from a second virtual image of the visible element in set forth of claims 5, 11, and 16-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Tobiason et al (US 2007/0008550) discloses method of determining an amount of tilt may include projecting at least two coherent wavefronts toward a target surface, the wavefronts reflecting from the target surface to create an interference fringe pattern on a detector, and transmitting a beam toward the target surface.
2) Kafri et al (US Patent No. 4,600,304) discloses optical instrument arrangement for determining the horizontality of a measured surface, where the arrangement comprises a solid reflecting device on a measured surface, a liquid reflecting device on a measured surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 07, 2022
							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886